Exhibit 10.1

 

ESCROW AGREEMENT

 

This Escrow Agreement (this “Escrow Agreement”), is dated as of
                    , 2006, by and among American Pharmaceutical Partners, Inc.,
a Delaware corporation (the “Company”), Dr. Patrick Soon-Shiong, solely in his
capacity as “Shareholder Representative” (the “Shareholders’ Representative”),
and                     , as escrow agent (“Escrow Agent”).

 

The Company and American BioScience, Inc., a California corporation (“ABI”), and
the other parties signatory thereto are parties to an Agreement and Plan of
Merger, dated as of November 27, 2005 (the “Merger Agreement”), providing for,
among other things, the merger of ABI with and into the Company (the “Merger”)
with the Company as the corporation surviving the Merger. In the Merger, the
outstanding shares of common stock, par value $0.001 per share, of ABI, held by
the shareholders of ABI are being converted into a right to receive shares of
common stock, par value $0.001 per share, of the Company (“Company Common
Stock”). Capitalized terms used but not otherwise defined in this Escrow
Agreement have the respective meanings given to them in the Merger Agreement.
This is the Escrow Agreement contemplated by Section 3.1(f) of the Merger
Agreement.

 

Pursuant to the Merger Agreement, the Company is depositing with the Escrow
Agent a number of the shares of Company Common Stock otherwise deliverable
pursuant to the Merger to the holders of the ABI Common Stock pursuant to the
Merger that is equal to 10% of the New Share Number (the “Former Shareholders”)
for the purpose of providing a fund (the “Escrow Fund”) to reimburse the
Indemnified Parties for the payment of any Losses for which the Indemnified
Parties are entitled to indemnification pursuant to the terms of Article IX of
the Merger Agreement.

 

For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto, intending to be legally bound, hereby
agree as follows:

 

1. Establishment of Escrow.

 

(a) Pursuant to the Merger Agreement, at the Effective Time, the Company shall,
on behalf of the Former Shareholders, deposit with the Escrow Agent stock
certificates representing a number of shares of Company Common Stock equal to
10% of the New Share Number to create the Escrow Fund.

 

(b) Unless and until delivered to the Company in accordance with the terms
hereof, that number of shares of Company Common Stock in the Escrow Fund (and
the certificates representing such shares) equal to each Former Shareholder’s
Pro Rata Percentage of the shares of Company Common Stock in the Escrow Fund
shall be registered in the name of such Former Shareholder. The name and address
of each of the Former Shareholders and the intial number of shares of Company
Common Stock included in the Escrow Fund to be registered in the name of such
Former Shareholder are set forth on Schedule A hereto. Each Former Shareholder’s
“Pro Rata Percentage” of the shares of Company Common Stock in the Escrow Fund
shall be equal to (a) the



--------------------------------------------------------------------------------

number of shares of Company Common Stock of such Former Shareholder initially
included in the Escrow Fund as set forth on Schedule A hereto, divided by
(b) the total number of shares of Company Common Stock of all Former
Shareholders initially included in the Escrow Fund as set forth on Schedule A
hereto.

 

(c) The parties hereby designate and appoint the Escrow Agent to serve in
accordance with the terms, conditions and provisions of this Escrow Agreement,
and Escrow Agent hereby agrees to act as escrow agent and to hold in trust,
safeguard, invest and disburse the Escrow Fund, pursuant to the terms and
conditions hereof.

 

(d) Cash, if any, or other securities (other than shares of Company Common
Stock) paid, issued or distributed in respect of shares of Company Common Stock
of a Former Shareholder in the Escrow Fund (as a result of a merger,
consolidation, reclassification, recapitalization, dividend, distribution or
otherwise) shall not be added to the Escrow Fund but shall be distributed to the
Former Shareholder in whose name such Company Common Stock is registered

 

(e) Voting and granting consents with respect to any shares of Company Common
Stock in the Escrow Fund shall be as determined by the Former Shareholder in
whose name such shares are registered in such Former Shareholder’s absolute
discretion, (provided that the foregoing shall not affect the obligation of the
parties to the Governance Agreement to comply with their contractual obligations
thereunder as to the voting of such shares).

 

(f) To the extent that any portion of the Escrow Fund constitutes cash, the
Escrow Agent shall invest and reinvest such cash portion of the Escrow Fund at
the joint written instructions of the Company and the Shareholders’
Representative. In the absence of joint written directions from the Company and
the Shareholders’ Representative, any cash in the Escrow Fund shall be invested
in a money market account of a U.S. bank.

 

(g) The Escrow Agent shall, upon receipt of a written instruction from a Former
Shareholder (with a copy to the Company) and subject to documentation of the
validity of such transfer reasonably acceptable to the Company, present to the
transfer agent of the Company, to be reregistered in the name of another person
the name and address of which is identified in such written instruction (the
“Replacement Former Shareholder”), all or a portion of such Former Shareholder’s
shares of Company Common Stock included in the Escrow Fund as shall be set forth
in such written instruction. From and after such reregistration, the Replacement
Former Shareholder shall be treated as the Former Shareholder pursuant to the
terms of this Agreement with respect to the shares of Common Stock reregistered
in the name of the Replacement Former Shareholder.

 

2. Indemnification Claims.

 

(a) An Indemnification Claim for Losses to be paid from the Escrow Fund pursuant
to Article IX of the Merger Agreement may be made only if the Company delivers
to the Shareholders’ Representative (with a copy to the Escrow Agent) by the
deadline for submitting such an Indemnification Claim under the Merger Agreement
(the

 

2



--------------------------------------------------------------------------------

“Indemnity Termination Date”) a Claim Notice that sets forth in reasonable
detail the specific facts and circumstances giving rise to such claim and a good
faith estimate of the dollar amount of the Losses for which the Indemnified
Party claims it is entitled to indemnification pursuant to the terms of the
Merger Agreement (the “Indemnification Amount”). If, within thirty (30) days
following receipt by the Shareholders’ Representative of a Claim Notice, the
Shareholders’ Representative gives notice (a “Counter Notice”) to the Company
(with a copy to the Escrow Agent) disputing the applicable Indemnified Party’s
entitlement to indemnification with respect to the Indemnification Claim set
forth in a Claim Notice or disputing the estimate set forth in such Claim Notice
of the dollar amount of the Losses for which the Indemnified Party is entitled
to indemnification pursuant to the terms of the Merger Agreement, the applicable
Indemnified Party’s entitlement to indemnification with respect to the
Indemnification Claim and the dollar amount of the Losses for which the
Indemnified Party is entitled to indemnification pursuant to the terms of the
Merger Agreement shall be resolved as provided in Section 2(c) below.

 

(b) If no Counter Notice is received by the Escrow Agent within such thirty
(30) day period, then the Indemnification Amount claimed in the applicable Claim
Notice shall be deemed established for purposes of this Escrow Agreement, and,
at the end of such thirty (30) day period, the Escrow Agent shall promptly
deliver to the Company from the Escrow Fund shares of Company Common Stock with
a Market Value (as defined below) as of the date of the Claim Notice equal to
the Indemnification Amount as claimed in the Claim Notice. The shares of Company
Common Stock so delivered to the Company from the Escrow Fund shall be disbursed
from the shares of Company Common Stock of the Former Shareholders included in
the Escrow Fund proportionally in accordance with their respective Pro Rata
Percentages. The “Market Value” of a share of Company Common Stock as of any day
shall be equal to average of the Company Stock Prices over the ten consecutive
NASDAQ trading days (or, if the Company Common Stock is not traded on the NASDAQ
National Market, such number of trading days on any other exchange or market on
which the Company Common Stock is then trading) ending on and including the
second full trading day preceding such day.

 

(c) (i) If a Counter Notice is given by the Shareholders’ Representative with
respect to an Indemnification Claim, the Escrow Agent shall promptly (but in any
event within two business days) disburse the appropriate number of shares of
Company Common Stock from the Escrow Fund in respect of such Indemnification
Claim only in accordance with (A) joint written instructions of the Company and
the Shareholders’ Representative, or (B) a final judgment with no further right
to appeal, upon an award rendered by a court of competent jurisdiction.

 

(ii) If the Indemnified Party and the Shareholders’ Representative are unable to
resolve any dispute within thirty (30) days of the Shareholders’
Representative’s delivery of a Counter Notice, such dispute shall be resolved in
accordance with Section 10.9 of the Merger Agreement or by means of a settlement
reached between Shareholders’ Representative and the Company with respect to the
applicable Indemnification Claim.

 

3



--------------------------------------------------------------------------------

(d) If the Shareholders’ Representative and the Indemnified Party reach a
settlement with respect to any Indemnification Claim made by the Company or if
the number of shares of Company Common Stock to be disbursed in respect of an
Indemnification Claim is determined through a judgment not subject to appeal as
provided in Section 2(c), the Shareholders’ Representative and the Company shall
jointly deliver written notice of such settlement or judgement to the Escrow
Agent, including (if applicable) instructions to the Escrow Agent to disburse
the appropriate number of shares of Company Common Stock from the Escrow Fund to
the Company, and the Escrow Agent shall act promptly in accordance with such
instructions. The shares of Company Common Stock so disbursed to the Company
from the Escrow Fund shall be disbursed proportionally from the shares of
Company Common Stock of the Former Shareholders in accordance with their
respective Pro Rata Percentages.

 

(e) In the event that shares of Company Common Stock contained in the Escrow
Fund are required hereunder to be disbursed to the Company, any Former
Shareholder may deliver to the Company notice prior to the time of disbursement
of such shares electing to pay cash in an amount equal to the Market Value of
his, her or its Pro Rata Percentage of the shares of Company Common Stock that
would otherwise be disbursed from the Escrow Fund to the Company. Upon the
delivery of such cash amount by a Former Shareholder (which shall in no event
occur later than two Business Days after the delivery of the notice electing to
pay cash), the Company shall deliver a written instruction to the Escrow Agent
to deliver to such Former Shareholder his, her or its Pro Rata Percentage of
such shares of Company Common Stock that would otherwise be disbursed from the
Escrow Fund to the Company in the absence of such cash payment, and the Escrow
Agent shall act in accordance with such instructions.

 

(f) To the extent the Escrow Agent is otherwise required hereunder to disburse a
fractional share of Company Common Stock of a Former Shareholder, the Escrow
Agent shall round such fractional share to the nearest whole share, with one
half of such Escrow Share being rounded downward.

 

(g) The Escrow Agent shall requisition from the Company’s stock transfer agent
stock certificates in appropriate denominations registered as appropriate to
facilitate the delivery or disbursement by the Escrow Agent of shares of Company
Common Stock hereunder or the reregistration of shares of Company Common Stock
in accordance with Section 1(g). The Company shall cause its stock transfer
agent to cooperate with the Escrow Agent in connection therewith.

 

3. Termination of Escrow.

 

(a) On the first business day following the 24 months after the Closing (the
“Escrow Release Date”) and subject to Section 3(b) of this Escrow Agreement,
unless any Indemnification Claims have previously been asserted by delivery of a
Claim Notice in accordance with Section 2(a) and continue to be pending, the
Escrow Agent shall promptly disburse the shares of Company Common Stock in the
Escrow Fund to the Former Shareholders in accordance with their respective Pro
Rata Percentages.

 

(b) If any Indemnification Claims were asserted by delivery of a Claim Notice in
accordance with Section 2(a) prior to the Indemnity Termination Date with
respect to

 

4



--------------------------------------------------------------------------------

such Indemnification Claims and such Indemnification Claims continue to be
unresolved as of the Escrow Release Date (such Indemnification Claims, “Pending
Claims”), the Escrow Agent shall disburse the shares of Company Common Stock in
the Escrow Fund to the Former Shareholders in accordance with Secion 3(a);
provided, however, that the Escrow Agent shall exclude from such disbursement to
each Former Shareholder, and shall continue to hold in the Escrow Fund
hereunder, for each Former Shareholder, that number of such Former Shareholder’s
shares of Common Stock (the “Indemnity Holdback Shares”) equal to the aggregate
of (a) such Former Shareholder’s Pro Rata Percentage, multiplied by (b) the
number of shares of Company Common Stock having an aggregate Market Value as of
the Escrow Release Date equal to 120% of the aggregate Indemnification Amounts
of all then Pending Claims (such aggregate amount, the “Indemnification Holdback
Amount”); provided, however, that, any Former Shareholder may, within 10
business days of the Escrow Release Date, deliver to the Escrow Agent, cash (or
with the approval of the Company not to be unreasonably withheld, a letter of
credit) in an amount equal to (a) such Former Shareholder’s Pro Rata Percentage,
multiplied by (b) the number of shares of Company Common Stock having an
aggregate Market Value as of the Escrow Release Date equal to 100% of the
aggregate of the Indemnification Amounts of all such pending Indemnification
Claims, in which case the Escrow Agent shall promptly disburse to such Former
Shareholder all of the Indemnity Holdback Shares of such Former Shareholder. Any
such cash (or letter of credit) deposited by a Former Shareholder in lieu of
Indemnity Holdback Shares shall be referred to as such Former Shareholder’s
“Escrow Assets.” After the Escrow Release Date, the Escrow Agent shall disburse
or continue to hold in the Escrow Fund the Indemnity Holdback Shares or Escrow
Assets of each Former Shareholder, as the case may be, in accordance with the
provisions of Section 3(b) of this Escrow Agreement.

 

(c) From and after the Escrow Release Date, each Pending Claim for which an
Indemnification Amount was included in the Indemnification Holdback Amount,
shall be treated as follows:

 

(i) if a Counter Notice relating to such Pending Claim was not timely delivered
by the Shareholders’ Representative, then the Escrow Agent shall promptly
thereafter disburse to the Company, with respect to each Former Shareholder,
(A) such number of such Former Shareholder’s Indemnity Holdback Shares having an
aggregate Market Value (measured as of the date of the applicable Claim Notice)
equal to, or (B) cash from such Former Shareholder’s Escrow Assets in an amount
equal to such Former Shareholder’s Pro Rata Percentage of the Indemnification
Amount included in the Indemnity Holdback Amount and claimed in the Claim Notice
relating to such Pending Claim ; and

 

(ii) if a Counter Notice relating to such Pending Claim was timely delivered by
the Shareholders’ Representative, then the Escrow Agent shall thereafter either
(A) disburse to the Company and each Former Shareholder, (x) such number of such
Former Shareholder’s Indemnity Holdback Shares having an aggregate Market Value
equal to, or (y) cash from such Former Shareholder’s Escrow Assets in an amount
agreed by, and set forth in joint written instructions to the Escrow Agent from,
the Company and the Shareholders’ Representative (in which

 

5



--------------------------------------------------------------------------------

case, the date that the Market Value of the Indemnity Holdback Shares shall be
calculated for purposes of paying the Pending Claims shall be specified in the
joint instructions), or (B) disburse Indemnity Holdback Shares and/or cash from
such Former Shareholder’s Escrow Assets in accordance with any final judgment
with no further right to appeal, upon an award rendered with respect to the
Pending Claim by a court of competent jurisdiction (in which case the Market
Value of any Indemnity Holdback Shares to be disbursed to the Company to pay the
Pending Claims shall be calculated based on and as of the date of such final
judgment).

 

(d) In the event that PSS, his affiliates and any PSS Entities at any time
become the beneficial owner of all of the outstanding shares of Company Common
Stock during the term of this Agreement, the Shareholders’ Representative and
the Company shall promptly deliver a joint written notice to the Escrow Agent,
instructing the Escrow Agent to distribute to the Former Shareholders all the
shares of Company Common Stock or Escrow Assets in the Escrow Fund, and the
Escrow Agent shall act in accordance with such instructions and thereupon the
Escrow Agent’s duties hereunder shall cease and this agreement automatically
shall terminate.

 

4. Duties of Escrow Agent.

 

(a) The Escrow Agent shall not be under any duty to give the Escrow Fund held by
it hereunder any greater degree of care than it gives its own similar property.

 

(b) The Escrow Agent shall be entitled to rely upon any order, judgment,
certification, demand, notice, instrument or other writing delivered to it
hereunder without being required to determine the authenticity or the
correctness of any fact stated therein or the propriety or validity of the
service thereof. The Escrow Agent may act in reliance upon any instrument or
signature believed by it to be genuine and may assume that the person purporting
to give receipt or advice or make any statement or execute any document in
connection with the provisions hereof has been duly authorized to do so. The
Escrow Agent may conclusively presume, at any time prior to the 2007 annual
meeting of the stockholders of the Company, that any two Outside Independent
Directors of the Company specified on Schedule C attached hereto (acting
jointly) and, at any time after the the 2007 annual meeting of the stockholders
of the Company, two members of the Company’s audit committee (acting jointly)
have the full power and authority to instruct the Escrow Agent on behalf of the
Company unless written notice to the contrary is delivered by the Company to the
Escrow Agent. The Company shall provide prompt written notice to the Escrow
Agent and shall deliver an updated Schedule C upon the election of successor
Outside Independent Directors pursuant to the Governance Agreement, and after
the 2007 annual meeting of the stockholders of the Company, the Company shall
provide a schedule reflecting the members of the audit committee from time to
time in office.

 

(c) The Escrow Agent shall provide the Shareholders’ Representative and the
Company with quarterly reports of the status of the Escrow Fund, and shall
permit the Shareholders’ Representative and representatives of the Company to
inspect and obtain copies of the records of the Escrow Agent regarding the
Escrow Fund, during normal business hours and upon one business day’s prior
written notice.

 

6



--------------------------------------------------------------------------------

(d) The Escrow Agent may act pursuant to the advice of counsel with respect to
any matter relating to this Escrow Agreement and shall not be liable for any
action taken or omitted by it in good faith in accordance with such advice.

 

(e) The Escrow Agent does not have any interest in the Escrow Fund deposited
hereunder but is serving as escrow holder only to administer the Escrow Fund in
accordance with the terms hereof.

 

(f) The Escrow Agent makes no representation as to the validity, value,
genuineness or the collectability of any security or other document or
instrument held by or delivered to it.

 

(g) The Escrow Agent shall not be called upon to advise any party as to the
wisdom in selling or retaining or taking or refraining from any action with
respect to any securities or other property deposited hereunder.

 

(h) The Escrow Agent may resign as the Escrow Agent by notice to the other
parties hereto (the “Resignation Notice”). If, prior to the expiration of sixty
(60) business days after the delivery of the Resignation Notice, the Escrow
Agent shall not have received written instructions from the Shareholders’
Representative and the Company designating a banking corporation or trust
company organized either under the laws of the United States or of any state as
successor escrow agent and consented to in writing by such successor escrow
agent, the Escrow Agent may apply to a court of competent jurisdiction to
appoint a successor escrow agent. Alternatively, if the Escrow Agent shall have
received such written instructions from the Company and the Shareholders’
Representative, it shall promptly transfer the Escrow Fund to such successor
escrow agent. Upon the appointment of a successor escrow agent and the transfer
of the Escrow Fund thereto, the duties of the Escrow Agent hereunder shall
terminate.

 

(i) In the event of any disagreement between the other parties hereto resulting
in adverse claims or demands being made in connection with the Escrow Fund, or
in the event that the Escrow Agent is in doubt as to what action it should take
hereunder, the Escrow Agent shall be entitled to (a) retain the Escrow Fund
until the Escrow Agent shall have received (i) judgment upon an award rendered
by a court of competent jurisdiction directing delivery of the Escrow Fund (or
portion thereof), or (ii) a written agreement executed by the Shareholders’
Representative and the Company directing delivery of the Escrow Fund (or portion
thereof); or (b) be permitted to interplead all of the Escrow Fund held
hereunder into a court of competent jurisdiction described in Section 10.9 of
the Merger Agreement, and thereafter be fully relieved from any and all
liability or obligation with respect to such interpleaded assets. The parties
hereto other than the Escrow Agent further agree to pursue any redress or
recourse in connection with such a dispute, without making the Escrow Agent a
party to same.

 

(j) The Escrow Agent shall not be liable for any action taken or omitted under
this Escrow Agreement so long as it shall have acted in good faith and without
gross negligence.

 

7



--------------------------------------------------------------------------------

(k) The Escrow Agent shall never be required to use or advance its own funds or
otherwise incur personal financial liability in the performance of any of its
duties or the exercise of any of its rights and powers hereunder.

 

(l) The Escrow Agent shall have the right to perform any of its duties hereunder
through agents, attorneys, custodians or nominees selected in good faith.

 

(m) Any banking association or corporation into which the Escrow Agent may be
merged, converted or with which the Escrow Agent may be consolidated, or any
corporation resulting from any merger, conversion or consolidation to which the
Escrow Agent shall be a party, or any banking association or corporation to
which all or substantially all of the corporate trust business of the Escrow
Agent shall be transferred, shall succeed to all the Escrow Agent’s rights,
obligations and immunities hereunder without the execution or filing of any
paper or any further act on the part of any of the parties hereto, anything
herein to the contrary notwithstanding.

 

(n) This Escrow Agreement expressly sets forth all the duties of the Escrow
Agent, which shall be deemed purely ministerial in nature with respect to any
and all matters pertinent hereto. The Escrow Agent shall under no circumstance
be deemed a fiduciary for any of the parties to this Escrow Agreement. No
implied duties or obligations shall be read into this Escrow Agreement against
the Escrow Agent. The Escrow Agent shall not be bound by the provisions of any
agreement among the other parties hereto except this Escrow Agreement. IN NO
EVENT SHALL THE ESCROW AGENT BE LIABLE, DIRECTLY OR INDIRECTLY, FOR ANY
(i) DAMAGES OR EXPENSES ARISING OUT OF THE SERVICES PROVIDED HEREUNDER, OTHER
THAN DAMAGES WHICH RESULT FROM THE ESCROW AGENT’S GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT, OR (ii) SPECIAL OR CONSEQUENTIAL DAMAGES, EVEN IF THE ESCROW AGENT
HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES.

 

8



--------------------------------------------------------------------------------

5. Notices.

 

Any notices or other communications required or permitted under, or otherwise
made or given in connection with this Escrow Agreement, shall be in writing and
shall be deemed to have been duly given when delivered in person or upon
confirmation of receipt when transmitted by facsimile transmission (but only if
followed by transmittal by national overnight courier or hand for delivery on
the next business day) or on receipt after dispatch by registered or certified
mail, postage prepaid, addressed, or on the next business day if transmitted by
national overnight courier, in each case as follows:

 

If to the Company, addressed to it at:

 

American Pharmaceutical Partners, Inc.

1501 East Woodfield Road, Suite 300 East

Schaumburg, IL 60173-5837

Attention: General Counsel

Fax: (847) 413-2670

 

with a copy (which shall not constitute notice) to:

 

Gibson, Dunn & Crutcher LLP

333 South Grand Avenue

Los Angeles, California 90071-3197

Attention: Peter F. Ziegler, Esq.

Fax: (213) 229-7520

 

and further copies (which shall not constitute notice) to:

 

Morrison & Foerster LLP

425 Market Street

San Francisco, California 94105-2482

Attention: Charles Farman, Esq. and Michael G. O’Bryan, Esq

Fax: (415) 268-7522

 

If to the Shareholders’ Representative, addressed to him at:

 

Dr. Patrick Soon-Shiong

c/o American Pharmaceutical Partners, Inc.

11777 San Vicente Blvd., Suite 550

Los Angeles, CA 90049

Fax: (310) 826-7229

 

9



--------------------------------------------------------------------------------

If to the Escrow Agent, addressed to it at:

 

_________________________________

 

_________________________________

 

_________________________________

 

6. Counterparts.

 

This Escrow Agreement may be executed by facsimile signature and in two or more
counterparts, and by the different parties hereto in separate counterparts, each
of which when executed shall be deemed to be an original but all of which taken
together shall constitute one and the same agreement.

 

7. Fees.

 

The Company shall pay the Escrow Agent the fees set forth on Schedule B attached
hereto for its services as the Escrow Agent hereunder and shall reimburse the
Escrow Agent for all reasonable expenses, disbursements and advances incurred or
made by it in the performance of its duties hereunder (including, without
limitation, the reasonable out-of-pocket fees, expenses and disbursements of its
counsel). The Company shall indemnify and hold the Escrow Agent harmless from
and against any and all taxes, out-of-pocket expenses (including reasonable
counsel fees, assessments, liabilities, claims, damages, actions, suits or other
charges incurred by or assessed against it for any thing done or omitted by it
in the performance of its duties hereunder, except as a result of its own gross
negligence or willful misconduct. The agreements contained in this Section 8
shall survive any termination of the duties of the Escrow Agent hereunder or its
resignation.

 

8. Section Headings.

 

The headings of sections in this Escrow Agreement are provided for convenience
only and will not affect its construction or interpretation.

 

9. Amendments; No Waiver; Enforcement.

 

(a) Any provision of this Agreement may be amended or waived if, and only if,
such amendment or waiver is in writing and signed, in the case of an amendment,
by the Shareholders’ Representative, the Company and the Escrow Agent, or in the
case of a waiver, by the party against whom the waiver is to be effective;
provided that no such amendment or waiver on behalf of the Company shall be
effective without the approval of (i) at any time prior to the 2007 annual
meeting of the stockholders of the Company, a majority of the Outside
Independent Directors designated on Schedule C, as from time to time amended, or
(ii) at any time after the 2007 annual meeting of the stockholders of the
Company, by a majority of the members of the audit committee of the Company.

 

10



--------------------------------------------------------------------------------

(b) Any action to be taken by the Company to amend, modify, waive, suspend or
enforce its rights under this Agreement shall be taken at the direction of, at
any time prior to the 2007 annual meeting of the stockholders of the Company, a
majority of the Outside Independent Directors designated on Schedule C, as from
time to time amended, or, at any time after the 2007 annual meeting of the
stockholders of the Company, by a majority of the members of the audit committee
of the Company.

 

(c) No failure or delay by any party in exercising any right, power or privilege
hereunder shall operate as a waiver thereof nor shall any single or partial
exercise thereof preclude any other or further exercise thereof or the exercise
of any other right, power or privilege. The rights and remedies herein provided
shall be cumulative and not exclusive of any rights or remedies provided by law.

 

10. Exclusive Agreement; No Third Party Beneficiaries.

 

This Escrow Agreement and the Merger Agreement constitute the entire agreement
of the parties with respect to the subject matter hereof and supersedes all
prior agreements and undertakings, both written and oral, between the parties,
or any of them, with respect to the subject matter hereof. This Escrow Agreement
shall be binding upon and inure solely to the benefit of each party hereto and
their respective successors and assigns, and nothing in this Agreement, express
or implied is intended to or shall confer upon any other person any right,
benefit or remedy of any nature whatsoever under or by reason of this Escrow
Agreement.

 

11. Governing Law.

 

This Escrow Agreement shall be governed by, and construed in accordance with,
the Laws of the State of Delaware, without regard to laws that may be applicable
under conflicts of laws principles. It is the intention of the parties hereto
that the situs of the Escrow Fund is and shall be administered in the state in
which the principal office of the Escrow Agent from time to time acting
hereunder is located.

 

[signature page follows]

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Escrow Agreement to be duly
executed as of the day and year first above written.

 

AMERICAN PHARMACEUTICALS PARTNERS, INC.

By:

   

Name:

   

Title:

      Dr. Patrick Soon-Shiong, as Shareholders’ Representative

[        ], as Escrow Agent

By:

   

Name:

   

Title:

   

 

12